Title: To John Adams from Ralph Izard, 20 March 1779
From: Izard, Ralph
To: Adams, John


     
      Sir
      Paris 20th. March 1779
     
     I was favoured yesterday with your Letter of 12th and congratulate you on your safe arrival at Nantes.
     Accept of my thanks for the trouble you have taken in delivering my Letters into the care of Mr. Cumming, Mr. Ingraham, and Mr. Ridley. You say nothing of the Letter, and the two packets of Newspapers addressed to Mr. Lloyd; as I have not received a Letter from him, for the last three, or four posts, I fear that he is sick, or that he had left Nantes before your arrival there. As you think that there is no probability of the Alliance being ready to sail soon, I should be obliged to you if you would be so good as to send the two Letters likewise which you have charge of, addressed to the Committee, and to the South Carolina Delegates; and when there is a probability of your embarking, if you will be pleased to let me know of it, I shall beg to trouble you with other Letters. I should be obliged to you if you would let me know the names of the Vessels, and Captains by whom my Letters are sent, as I have been so unfortunate as to lose many, both going, and coming. There is no news here that I know of. The London papers, and Letters inform of many valuable captures made upon the French Commerce, which I am heartily sorry for; and the more so, as no remedy appears to be attempted. Mrs. Izard, and my little folks join in offering Compliments and I am Sir with great regard Your most obt. hble Servant
     
      Ra. Izard
     
    